Citation Nr: 1300638	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  07-18 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1997 to June 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In September 2010, among other things, the Board remanded the Veteran's claim to provide the Veteran with a VA examination and related medical opinion addressing the etiology of her currently diagnosed sleep disorder.  Specifically, the Board requested that the examiner opine whether it is as least as likely as not (i.e., a 50 percent probability or greater) that any currently shown sleep apnea or other sleep disorder had its onset in service.

Pursuant to the Board's remand directives, in November 2010, the Veteran was afforded a VA respiratory diseases examination, during which the examiner offered a medical opinion regarding the etiology of the Veteran's diagnosed sleep disorder.  However, the Board finds that the proffered medical opinion is insufficient for three reasons.  

First, the diagnosis is somewhat confusing.  The examiner indicated "sleep apnea on CPAP per history.  A more precise diagnosis cannot be rendered as there is no objective data to support a more definitive diagnosis."  In this regard, the examiner mentioned that she was unable to retrieve results of the sleep studies done at the Orlando VAMC to confirm the diagnosis of obstructive sleep apnea.  This leads to the second reason for insufficiency: the record of the May 22, 2006 sleep study conducted by the Orlando VAMC is present in the claims file, but it appears that the examiner did not see it.  The examiner stated that she reviewed the claims file but she appears to have overlooked key relevant records.  Her opinion is therefore appears to be based on an incomplete factual record.

Finally, the examiner's opinion that the Veteran's sleep apnea is less likely than not associated with her service appears to be based on a lack of documentation of the claimed condition during military service or at the separation exam, and the fact that sleep apnea was not diagnosed until four years after service.  This negative medical opinion did not appear to give due consideration to the Veteran's account of symptomatology during and since service.  

For all of these reasons, the Board finds that the claim must be remanded to ensure that a sufficient VA medical opinion is obtained.  

Finally, the most recent VA treatment records in the claims file are dated October 2011.  The Veteran may have received additional treatment in the intervening time.  Therefore, on remand, VA treatment records relevant to sleep disorder and sleep apnea dated from October 2011 to the present from the Orlando and Tampa VAMCs should be obtained for consideration in her appeal.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from the Tampa and Orlando VAMCs dated from October 2011 to the present which are relevant to sleep disorder and sleep apnea.

2.  Schedule the Veteran for a VA examination before a physician with the appropriate expertise in diagnosing sleep disorders.  To the extent possible, the Board requests that the examiner be distinct from the 2010 VA examiner.  The examiner should review the claims file, including the May 2006 sleep study, and note that review in the report.  All appropriate tests and studies should be conducted, including a sleep study if indicated. 

After examining the Veteran, the examiner should address the following:

a)  Diagnose all sleep disorders from which the Veteran currently suffers.

b)  Provide an opinion as to whether it is at least as likely as not any of the Veteran's current sleep disorders, including sleep apnea, had its onset in active service.  

The examiner should describe all findings in detail and provide a complete rationale for all opinions offered.  The examiner should also acknowledge and discuss the statements of the Veteran as to the continuity of symptomatology of her sleep problems during and after service.  If the examiner is unable to render a determination as to the etiology, he/she should so state and indicate the reasons.

3.  The agency of original jurisdiction (AOJ) should then readjudicate the Veteran's claim.  If action remains adverse to the Veteran, the AOJ should provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

